Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 17, 2019

                                       No. 04-19-00126-CV

                                             J. A. G.,
                                             Appellant

                                                 v.

                                             A. G. E.,
                                             Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018FLG002494-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Iren Rios, Justice
               Beth Watkins, Justice

        Appellant has filed his brief. Attached to the appellant’s brief is an appendix that includes
the names of the parties and other sensitive data. Inclusion of the unredacted appendix violates
our June 7, 2019 order and Rule 9.9 of the Texas Rules of Appellate Procedure. We therefore
strike the brief and appendix and order appellant to refile it within three days of the date of this
order with all sensitive data in the appendix redacted in accordance with Rule 9.9(c).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court